DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 – 9 and 11 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1).
With regard to Claims 1 – 2, Schmidt et al disclose a packaging film (paragraph 0070) comprising an oxygen scavenging layer (paragraph 0071) and an oxygen barrier layer and a structural layer (paragraph 0072); the structural layer comprises a thermoplastic polymer that is polyethylene (paragraph 0073); the oxygen barrier layer comprises ethylene vinyl alcohol copolymer (paragraph 0074); the oxygen scavenging layer comprises a polyterpenic resin (polyterpene; paragraph 0023) or a polyolefin that is a copolymer of polyethylene and alkyl acrylate (paragraph 0023), and a transition metal catalyst (paragraph 0005) that is 0.1 to 2.0% by weight of a masterbatch of the layer (paragraph 0045); the masterbatch is 10% by weight of the layer in an example (paragraph 0082); the order of the layers, from the outside to the inside, is oxygen barrier layer, oxygen scavenging layer, and an interior layer (paragraph 0075); a 
With regard to Claims 3 – 4, an inner layer is therefore disclosed that is the interior layer. Schmidt et al do not explicitly disclose that the inner layer is a thermoplastic polymer, but Schmidt et al disclose that the inner layer improves heat sealability (paragraph 0075). It would have been obvious for one of ordinary skill in the art to provide for a thermoplastic polymer, as a layer having heat sealability would be obtained.
With regard to Claim 5, adhesive layers are positioned between at least two of the layers (paragraph 0076).
With regard to Claim 6, the polyterpenic resin comprises a momomer that is limonene (paragraph 0023).
With regard to Claim 7, Schmidt et al fail to disclose a homopolymer of alpha pinene. However, it would have been obvious for one of ordinary skill in the art to provide for a homopolymer of alpha pinene, as a polyterpenic resin is disclosed.
With regard to Claims 8 – 9, the transition metal catalyst comprises cobalt (paragraph 0046).

With regard to Claim 12, a container is disclosed (paragraph 0070).
With regard to Claims 13 and 15, a method comprising providing polymers and additives and a mixing process and shape forming process is therefore disclosed.
With regard to Claims 14 and 16, the polyterpenic resin and transition metal catalyst are provided in the form of a masterbatch (any compounds useful in oxygen scavenging packaging comprise the masterbatch; paragraph 0045).

4. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1) in view of Kani et al (U.S. Patent Application Publication No. 2012/0052225 A1).
Schmidt et al disclose a film as discussed above. Schmidt et al fail to disclose an oxygen barrier layer that is 3 to 30% of the thickness of the film.
Kani et al disclose packaging (paragraph 0001) comprising an ethylene vinyl alcohol layer having a thickness of 10 to 700 microns (paragraph 0182) for the purpose of providing flex crack resistance without impairing barrier properties (paragraph 0187).
It therefore would have been obvious for one of ordinary skill in the art to provide for a thickness of 10 to 700 microns in order to obtain flex crack resistance without impairing .

5. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt et al (U.S. Patent Application Publication No. 2005/0104033 A1) in view of Black et al (U.S. Patent Application Publication No. 2014/0220281 A1).
Schmidt et al disclose a packaging film as discussed above. Schmidt et al fail to disclose an oxygen scavenging layer having a haze of 1.9% or less.
Black et al teach packaging comprising an oxygen scavenger (paragraph 0272)  and a resin, that is a monolayer (paragraph 0278), therefore a layer, and a terpene (paragraph 0290) that is a polyterpene (paragraph 0056) having a haze of 5% or less (paragraph 0281) for the purpose of obtaining packaging that is clear (paragraph 0006).
It therefore would have been obvious for one of ordinary skill in the art to provide for  an oxygen scavenging layer having a haze of 5% or less in order to obtain packaging that is clear as taught by Black et al. Although the disclosed range of haze is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

	


ANSWERS TO APPLICANT’S ARGUMENTS
.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782